UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6178


ALEXANDER MATTHEWS,

                Plaintiff – Appellant,

          v.

MICHAEL PAUZE; RYAN FAULCONER; ALICIA WOJTKONSKI; CHRISTINE
WINDNESS; JACK HANLEY; PETER AUGUST FRANDSEN; RAYMOND E.
PATRICCO, JR.; CARLA G. COOPWOOD; JOHN COTTER,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:13-cv-01020-LO-TCB)


Submitted:   June 26, 2014                    Decided:   July 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alexander Matthews, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Alexander Matthews appeals the district court’s order

dismissing    with   prejudice       Defendants   Hanley,    Frandsen,      and

Patricco, for failure to state a claim pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971), and dismissing without prejudice his claims under the

Federal Tort Claims Act as duplicative.             We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.             Matthews v. Pauze,

No. 1:13-cv-01020-LO-TCB (E.D. Va. Jan. 22, 2014).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the    materials   before    this    court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                       2